Appelwick, J.
(concurring in part and dissenting in part) — Though Seattle Mental Health (SMH) commenced the proceeding under the health care provisions of RCW 26-.09.225, they did so to defeat Folise’s request for health care information under chapter 70.02 RCW. SMH asserts in their briefing, and Folise agrees, that the prevailing party is entitled to reasonable attorney fees under RCW 70.02.170(2). I agree and would award fees to Folise both before the trial court and on appeal. In all other respects I concur with the majority.
Reconsideration denied December 9, 2002.